Citation Nr: 1303107	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  11-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to special monthly pension based on the need for aid and attendance.  

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1945 to May 1947.  He died in October 2010, and the appellant is his spouse.  

The issues of service connection for the cause of the Veteran's death and accrued benefits come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC), in St. Paul, Minnesota.  In April 2011, the appellant requested the traditional appeal process, which the Board construes as a notice of disagreement with the denial of her claims.  A statement of the case was issued in June 2011, and the appellant filed a timely substantive appeal the following month.  

In July 2012, the appellant withdrew her request for a Board hearing at the Regional Office (RO).  

A review of the Virtual VA paperless claims processing system shows additional documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The Veteran, in January 2010, filed a claim for special monthly pension benefits with aid and attendance.  The PMC denied the claim in April 2010 based on the determination that his income exceed that maximum annual limit set by law for disability pension at the aid and attendance rate, which included consideration of unreimbursed medical expenses.  In April 2010, the Veteran filed a notice of disagreement.  In June 2010, the RO issued a statement of the case denying entitlement to a permanent and total disability evaluation for pension purposes and entitlement to special monthly pension based on the need for aid and attendance or being housebound.  

The Veteran's death certificate shows that he died in October 2010.  The record contains credible evidence that the appellant was married to the Veteran at the time of his death.  She filed a claim in December 2010 on VA Form 21-534 for Dependency Indemnity Compensation, Death Pension, and Accrued Benefits.  In a letter in January 2013, the RO informed the appellant of the provisions of 38 U.S.C.A. § 5121A that permit a person otherwise eligible to receive accrued benefits to substitute as the claimant for the purposes of completing the appeal.  The RO notified the appellant that, at the time of the Veteran's death, he had a pending appeal regarding the calculation of medical expenses, which the Board notes was part of his claim for special monthly pension based on the need for aid and attendance.  The RO further informed the appellant that the receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.   By these actions, the RO found the appellant to be an eligible substitute claimant for the issue of entitlement to special monthly pension based on the need for aid and attendance.  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision by the PMC in June 2010 granted special monthly pension based on the need for aid and attendance effective from September 29, 2009.

2.  As there is no question of law or fact involving the claim of entitlement to special monthly pension based on the need for aid and attendance or the calculation of medical expenses, the Veteran at the time of his death did not have any pending claim for VA benefits.


CONCLUSIONS OF LAW

1.  There is no question of law or fact involving the claim of entitlement to special monthly pension based on the need for aid and attendance, including the calculation of medical expenses; the appeal is moot.  38 U.S.C.A. § 7105(d)(5) (West 2002).  

2.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, in the instant case, the law and not the facts are dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


I.  Special Monthly Pension with Aid and Attendance

A review of the claims file shows that on September 23, 2009, the Veteran filed a claim for special monthly pension benefits with aid and attendance.  The PMC denied the claim in November 2009 because the Veteran's income exceeded the maximum annual limit set by law.  In January 2010, the Veteran filed a new claim for special monthly pension benefits with aid and attendance, which the PMC also denied in April 2010 because his income exceeded the maximum annual limit set by law for disability at the aid and attendance rate.  The Veteran filed a notice of disagreement that same month.  On June 30, 2010, the RO issued a statement of the case denying entitlement to a permanent and total disability evaluation for pension purposes and denying entitlement to special monthly pension based on the need for aid and attendance or being housebound.  However, in a subsequent rating decision issued on June 23, 2010, the PMC granted the Veteran's claim of entitlement to special monthly pension based on the need for aid and attendance effective from September 29, 2009.  As aid and attendance is a greater benefit than the housebound benefit, the question of entitlement to special monthly pension on the basis of housebound benefits is rendered moot, including the calculation of medical expenses.  See 38 U.S.C.A. § 1114(l), (s).  Furthermore, the grant of special monthly pension based on the need for aid and attendance subsumes the claim for entitlement to a permanent and total disability evaluation for pension purposes.  Therefore, the Veteran's appeal for special monthly pension based on the need for aid and attendance is moot, as the benefit sought on appeal has already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to these issues is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); See also Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).  


II.  Accrued Benefits

Periodic monetary benefits authorized under laws administered by the VA to which a Veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the file at the date of death and due to the Veteran but unpaid will, upon the death of the Veteran, be paid to the Veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death.  38 U.S.C.A. §§ 5101(a), 5121(a); see Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d). 

The Veteran died in October 2010.  In light of the above determination that there is no question of law or fact involving the claim of entitlement to special monthly pension based on the need for aid and attendance, to include the calculation of medical expenses, the Veteran did not have any pending claim for VA benefits at the time of his death.  Although the appellant timely applied for accrued benefits within one year of the Veteran's death, there is simply no evidence that the Veteran had any claim at the time of his death that remained unadjudicated.  Accordingly, the Appellant's claim for accrued benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal with respect to the issue of to special monthly pension based on the need for aid and attendance is dismissed.  

Entitlement to accrued benefits is denied. 



REMAND

The Veteran's death certificate shows that he died on October [redacted], 2010, and his cause of death was listed as end-stage Parkinson's disease.  In January 2011, the appellant stated that the Veteran received treatment at the VA Hospital in Albuquerque, New Mexico, and the VA Clinic in Artesia, New Mexico, during his lifetime.  In n August 2012 brief, the appellant's representative indicated that there are outstanding VA treatment records dating back to at least 1999, when the Veteran was first diagnosed with Parkinson's.  A review of the claims folder does not include any VA treatment records.  Under the duty to assist, these records must be obtained and associated with the claims folder.  

It is also unclear as to whether all written correspondence from the appellant has been associated with the claims folder.  In the June 2011 statement of the case, the PMC indicated that the appellant submitted a written document on April 18, 2011, which was construed as a notice of disagreement with the denial of her claim for service connection for the cause of the Veteran's death.  However, this document is not in the claims folder, and an attempt should be made to associate it the claims folder, along with any other outstanding correspondence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain all of the Veteran's treatment records from the VA Hospital in Albuquerque, New Mexico, and the VA Clinic in Artesia, New Mexico, to specifically include medical records dated from 1999 to the present.  If VA attempts to obtain any outstanding records which are unavailable, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).
	
2. Attempt to associate with the claims folder any outstanding written correspondence from the appellant, to include the correspondence dated on April 18, 2011.  Provide written confirmation that such development was completed and that all evidence is in the file.  

3. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the appellant's claim of service connection for the cause of the Veteran's death.  If the decision remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


